Citation Nr: 0414080	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  03-20 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits.

2.  Entitlement to accrued benefits.  

3.  Entitlement to death pension benefits.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel





INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  He died in December 2002.  The appellant in 
this case is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the appellant's claims of 
entitlement to DIC, death pension benefits, and accrued 
benefits.  

As set forth in more detail below, the issues of entitlement 
to DIC and accrued benefits are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required on 
her part.


FINDINGS OF FACT

1.  The veteran served on active duty from January 1943 to 
January 1946, and he died in December 2002.  

2.  The appellant filed a claim of entitlement to death 
pension benefits in January 2003.

3.  The appellant reported that her income for 2003 was 
between $7,980 and $8,124.




CONCLUSION OF LAW

The appellant does not meet the income criteria for death 
pension benefits.  38 U.S.C.A. §§ 101, 1503, 1521, 1541, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.21, 3.23, 3.271, 
3.272, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that no further 
action is necessary to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), with respect to the issue 
addressed in this decision.  

In January and February 2003 letters, the RO informed the 
appellant of the information and evidence needed to 
substantiate a claim of entitlement to death pension 
benefits.  In a July 2003 letter, the RO notified the 
appellant of the pertinent provisions of the VCAA, including 
the respective responsibility of VA and the claimant to 
provide evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  She was also generally advised that 
the RO would assist her in obtaining all evidence relevant to 
her claims.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
In view of the foregoing, the Board finds that the 
notification duties under the VCAA have been satisfied to the 
extent necessary.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
The RO has obtained the appellant's asset and income 
information and these facts are not in dispute.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2002).  
Given the nature of the issue on appeal, it is clear that no 
additional development is necessary.  38 U.S.C.A. § 5103A(b), 
(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) (2003).  

In any event, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable to 
matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As 
set forth in more detail below, the appellant's claim for 
death pension has been denied on the basis that her income 
exceeds the statutory limits for entitlement.  She does not 
dispute that evidence.  Thus, the Board finds that any 
deficiency in the RO's VCAA notice or development actions is 
harmless error.  Id.  

I.  Factual Background

The pertinent facts in this case are not in dispute.  The 
veteran served on active duty from February 1943 to January 
1946.  He died in December 2002.  

In January 2003, the appellant filed an application for DIC, 
death pension, and accrued benefits.  On her application, she 
indicated that she had no assets or income, other than Social 
Security benefits in the monthly amount of $677.  

The following month, the appellant submitted an improved 
pension eligibility verification report on which she 
indicated that she received $665 monthly from the Social 
Security Administration, but had no other assets or income.  
She also reported that she had had $172 in unreimbursed 
medical expenses in 2003.  

In January and February 2003 determinations, the RO denied 
the appellant's claim for death pension benefits on the basis 
that her income exceeded the statutory limitations.  She 
appealed the RO's decision, arguing that the veteran's 
service to his country entitled her to death pension 
benefits.  



II.  Law and Regulations

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) the veteran served for ninety 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 
2002); 38 C.F.R. §§ 3.3(b)(4) (2003).

The maximum annual rates of death pension payable are 
published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as if published in VA 
regulations.  38 C.F.R. § 3.21 (2003).  Effective December 1, 
2002, the maximum annual rate of improved death pension 
payable for a surviving spouse was $6,497.  The maximum 
annual rate for a surviving spouse was raised to $6,634, 
effective December 1, 2003.  38 C.F.R. § 3.23 (2003).

III.  Analysis

Applying the criteria set forth above to the facts in this 
case, the Board must find that the appellant is not entitled 
to VA death pension benefits.

In her January 2003 application for VA death pension 
benefits, the appellant indicated that her sole income 
consisted of Social Security benefits of $677 per month, or 
$8,124 annually, for 2003.  The following month, she 
submitted an improved pension eligibility verification report 
on which she indicated that she received $665 monthly from 
the Social Security Administration, or $7,980 annually, for 
2003.  The Board notes that income derived from Social 
Security benefits is not excluded from countable income.  38 
C.F.R. § 3.271 (2003).  

As set forth above, a surviving spouse cannot receive death 
pension benefits if her income exceeds a specified annual 
level.  The appellant has reported that her income for 2003 
was between $7,980 and $8,124.  Under the applicable 
criteria, however, effective December 1, 2002, income cannot 
exceed $6,497, and effective December 1, 2003, income cannot 
exceed $6,634.  Because the appellant's income exceeded the 
statutory limit, she is not entitled to VA death pension 
benefits.

In reaching this decision, the Board has considered that the 
appellant reported that she had $172 in unreimbursed medical 
expenses in 2003.  Unreimbursed medical expenses in excess of 
five percent of the maximum income rate allowable may be 
excluded from an individual's income.  38 C.F.R. § 
3.272(g)(1)(iii) (2003).  In this case, the appellant's 
unreimbursed medical expenses did not exceed five percent of 
the maximum allowable rate.  Regardless, reducing her annual 
income by $172 would not render her eligible for death 
pension, as her annual income would still exceed the 
statutory limit.  38 C.F.R. § 3.273.

In summary, the evidence of record shows that the appellant's 
income exceeds the statutory limits for entitlement to death 
pension benefits.  She does not argue otherwise.  The Board 
has carefully reviewed her arguments to the effect that she 
is nonetheless entitled to death pension benefits based on 
the veteran's service during World War II.  The Board 
certainly recognizes the veteran's period of honorable 
service and notes that he was the recipient of the World War 
II Victory Medal and the Asiatic-Pacific Theater of 
Operations Medal.  

Although recognizing the veteran's service, the Board is 
nonetheless bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c) (West 
2002).  In this case, the law passed by Congress specifically 
prohibits the payment of VA death pension benefits to 
surviving spouses whose income exceeds certain levels, as 
does the appellant's.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the appellant's income exceeds the 
statutory limits, she is not legally entitled to death 
pension benefits, regardless of the veteran's honorable 
service.  Thus, the appellant's claim of entitlement to death 
pension benefits must be denied.


ORDER

Entitlement to death pension benefits is denied.  


REMAND

The appellant also seeks entitlement to DIC and accrued 
benefits.  With respect to the claim of entitlement to 
accrued benefits, a review of the record indicates that in 
the January 2003 determination on appeal, the RO denied the 
appellant's claim on the basis that the veteran did not have 
a pending claim at the time of his death.

To the contrary, the record clearly indicates that at the 
time of his death, the veteran had pending claims of service 
connection for colon cancer, a disability manifested by 
stomach pain, and a knee disability.  

Although veterans' claims do not survive their deaths, the 
provisions of 38 U.S.C.A. § 5121, set forth a procedure for a 
qualified survivor to carry on, to the limited extent 
provided for therein, a deceased veteran's claim for VA 
benefits by submitting an application for accrued benefits 
within one year after the veteran's death.  Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  

In this case, the appellant's claim for accrued benefits was 
received at the RO within one year of the veteran's death.  
Thus, the RO is obligated to adjudicate the claims of service 
connection for colon cancer, a disability manifested by 
stomach pains, and a knee disability, for purposes of accrued 
benefits.  Because the RO has not yet addressed these claims 
on the merits, however, a remand is required as the Board's 
consideration of the matters in the first instance could 
prejudice the appellant.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

With respect to the remaining claim of entitlement to DIC 
benefits, given the cause of the veteran's death, the Board 
finds that such claim is inextricably intertwined with the 
claim of service connection for colon cancer, for purposes of 
accrued benefits.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  

In addition, the record on appeal appears to be incomplete.  
According to his certificate of death, the veteran died in 
December 2002 from multiple organ failure due to metastatic 
colon cancer.  At the time of his death, he was an inpatient 
at Hardy Wilson Memorial Hospital.  Records from that 
facility, however, have not yet been associated with the 
claims folder.  In addition, the appellant has indicated that 
the veteran experienced symptoms of a digestive disability 
since his separation from service.  The only post-service 
medical evidence of record, however, consists of VA clinical 
records, dated from March 2000 to July 2002.  

Accordingly, this case is REMANDED to the RO for the 
following action:
 
1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.

2.  The RO should contact the appellant 
and request that she identify all VA 
and non-VA providers who treated the 
veteran since his separation from 
service for his colon cancer, knee 
disability, and stomach disability.  
After securing the necessary release, 
the RO should obtain any records 
identified by the appellant, including 
terminal medical records from the Hardy 
Wilson Memorial Hospital.

3.  After conducting any additional 
development deemed necessary, the RO 
should adjudicate the claims of 
service connection for colon cancer, a 
knee disability, and a disability 
manifested by stomach pain, and the 
claim of entitlement to DIC benefits.  
If the determination of the claims 
remains unfavorable to the appellant, 
the RO must issue a Supplemental 
Statement of the Case and provide her 
an appropriate period of time to 
respond before this case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



